                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES PACK,                                        :
                                                     :
                Petitioner,                          :        CIVIL ACTION
                                                     :
                v.                                   :        NO. 14-1248
                                                     :
GERALD L. ROZUM, et al.,                             :
                                                     :
                Respondents.                         :

                                              ORDER

        AND NOW, this _11th__ day of February, 2020, upon consideration of the Petition for

Writ of Habeas Corpus (Docs. 5 & 10), the Response to the Petition for Writ of Habeas Corpus

(Doc. 26), Petitioner’s Reply thereto (Doc. 27), the Report and Recommendation of United

States Magistrate Judge David R. Strawbridge (Doc. 29), and Petitioner’s Objections to the

Report and Recommendation (Doc. 33), IT IS HEREBY ORDERED AND DECREED as

follows:

            1. The Report and Recommendation is APPROVED and ADOPTED;

            2. The Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 is

                DENIED; and

            3. There is no basis for the issuance of a certificate of appealability.

        IT IS FURTHER ORDERED that the Clerk of Court shall mark this case as closed for

statistical purposes.



                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker
                                                         ___________________________
                                                         Hon. Petrese B. Tucker, U.S.D.J
